MEMORANDUM OPINION
                                       No. 04-12-00209-CR

                                        James H. LOWE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR5835
                           Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: June 13, 2012

DISMISSED

           Defendant pled nolo contendere to aggravated assault with a deadly weapon and was

sentenced within the terms of a plea bargain. Defendant timely filed a general notice of appeal.

The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
                                                                                       04-12-00209-CR


25.2(d). Accordingly, on May 4, 2012, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

defendant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       No amended certification has been filed; therefore, this appeal is dismissed.



                                                     PER CURIAM


Do not publish




                                               -2-